Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement	

	The information disclosure statement (IDS) submitted on 04/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a lane change decision aid with multiple levels of urgency.

	Regarding claim 1 the relevant art Pawlicki et al. (US Pre-Granted Publication No. US 2004/0016870 A1 hereinafter “Pawlicki”) in view of Yellambalase et al (US Pre-Granted Publication No. US 2016/0196748 A1 hereinafter “Yellambalase”) further in view of Fung et al (US Pre-Granted Publication No. US 201380226408 A1 hereinafter “Lauder”) further still in view of Awamori et al. (US Pre-Granted Publication No. US 2016/0185346 A1 hereinafter “Awamori”) discloses a lane change system with sensors to determine vehicles in zones (Pawlicki fig. 1 [0096]) determine if an activation condition is required (Pawlicki [0043]) and determine a warning condition of various levels based on intent of a lane change (Pawlicki [0043] [0025]) with an audible warning (Pawlicki [0017-0018]) for blind spot monitoring (Pawlicki [0043]). Pawlicki also discloses a warning for when a vehicle is closing in too quickly (Pawlicki [0059] [0118]) also being capable of being activated by a turn signal (Pawlicki [0128]). Yellambalase further discloses continuous activation conditions, manual switch conditions allowing operation, (Yellambalase [0066]) and a turn signal activation (Yellambalase [0006]) and speed activated conditions (Yellambalase [0009]). Fung discloses different stages of warning levels including haptic warnings (Fung [0162]). Finally, Awamori discloses separating the zones into distinct zones with warning lines (Awamori fig. 5) but the above combination fails to disclose the zones specified by preset distances away from the vehicle arranged in this manner. Specifically, the relevant art fails to disclose “A lane change decision aid system (LCDAS) apparatus, comprising: at least one sensor installed on a subject vehicle, the at least one sensor configured to sense whether there is a target vehicle in adjacent zones, a rear zone, or a forward zone of the subject vehicle; a determination device including a processor configured to: determine an activation condition for determining whether an LCDAS function is active / inactive, determine a warning condition for determining whether a warning of the LCDAS function is issued / un-issued, based on the sensing of the at least one sensor when the LCDAS function is determined to be active, and determine a warning level based on the warning condition by evaluating whether a driver of the subject vehicle intends to change a lane, the warning level being a low warning level or a high warning level, such that if high warning level is determined, then the warning includes an audible warning and a haptic warning; a warning unit including at least one of a light emitting element, a side mirror, an instrument panel, a beeper, a buzzer, or a vibration generating motor and issuing the warning to the driver based on the determination of the warning condition by the determination device; and a controller configured to electrically connect to at least one sensor, the determination device, or the warning unit, and controlling the at least one sensor, the determination device, and the warning unit, wherein the activation condition includes at least one of: a continuous activation condition activating the LCDAS function at all times when the subject vehicle starts; a manual switch activation condition of allowing the driver to activate the LCDAS function using a switch operation; a turn signal light activation condition activating the LCDAS function when the driver turns on a turn signal light; and Page 2 of 15Application No. 15/690,648Docket No.: 048100-510002US Amendment Dated February 18, 2022 Reply to Office Action of October 18, 2021 a subject vehicle speed activation condition activating the LCDAS function when a speed of the subject vehicle is equal to or greater than a threshold speed value, wherein the warning condition includes at least one of: a blind spot warning condition issuing a blind spot warning when the target vehicle is located in the adjacent zones; a closing vehicle warning condition issuing a closing vehicle warning when the target vehicle is located in the rear zone and when a maximum closing speed and a collision time of the target vehicle satisfy a preset condition; and a forward vehicle warning condition issuing a forward vehicle warning when the target vehicle is located in a forward zone a distance between the target vehicle and the subject vehicle is less than a preset distance, wherein the determination device is additionally configured to determine a warning level evaluation condition for evaluating the warning level, and wherein the warning level evaluation condition includes at least one of: a turn signal light evaluation condition determined as the high warning level when the driver turns on the turn signal light; and a steering input evaluation condition determined as the high warning level when the driver manipulates a steering of the subject vehicle, wherein the forward vehicle warning  comprises: a left forward vehicle warning issued when the target vehicle is located in front of a first line, the target vehicle is located on a left of a second line, and a distance between the subject vehicle and the target vehicle is within a preset distance; and a right forward vehicle warning issued when the target vehicle is located in front of the first line, the target vehicle is located on a right of a third line, and the distance between the subject vehicle and the target vehicle is within the preset distance, wherein the first line extends from a center of the subject vehicle and is parallel to the leading edge, wherein the second line is parallel to a center line of the subject vehicle and is located on the left by a predetermined interval from the leftmost outermost edge of the body of the subject vehicle, and Page 3 of 15Application No. 15/690,648Docket No.: 048100-510002US Amendment Dated February 18, 2022 Reply to Office Action of October 18, 2021 wherein the third line is parallel to a center line of the subject vehicle and is located on the right by the predetermined interval from the rightmost edge of the body of the subject vehicle.”. 

	Claims 5-8 and 16 are also allowed due to their dependence on claim 1. Additionally, claims 9, 13-15, and 17 are also allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664